
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2.2



EMPLOYMENT AGREEMENT


        This Employment Agreement (the "Agreement") is entered into by and among
The Macerich Company, a Maryland corporation and The Macerich Partnership, L.P.,
a Delaware partnership (collectively, the "Company"), and Tony Grossi
("Employee"), as of the 1st day of November, 2006.

I.    EMPLOYMENT.    

        The Company hereby employs Employee and Employee hereby accepts such
employment, upon the terms and conditions hereinafter set forth.

II.    TERM.    

        The initial term of Employee's employment pursuant to this Agreement
shall commence on January 8, 2007, and end on December 31, 2009. Upon the
expiration of such term, this Agreement will lapse and have no further force or
effect and Employee shall become an "at will" employee in accordance with the
Company's customary practices; provided, however, and notwithstanding such
at-will status, the severance provisions of Section V.D.3.b. shall survive the
specified term of the Agreement and be fully enforceable during the period
January 1, 2010 through December 31, 2011.

III.    DUTIES.    

        A.    Employee shall serve during the course of his employment as
Executive Vice President, Chief Operating Officer & Chief Economist, and shall
have such other duties and responsibilities as the Board of Directors of the
Company, or its President & Chief Executive Officer, shall determine from time
to time. In addition, Employee will be responsible for extensive travel
throughout the United States, particularly in the first half of 2007, to
acquaint himself with the Company, meet with personnel; and visit all relevant
and competitive properties.

        B.    Employee agrees to devote substantially all of his work day,
energy and ability to the business of the Company. Nothing herein shall prevent
Employee from investing in real estate for his own account or from becoming a
partner or a stockholder in any corporation, partnership or other venture not in
competition with the business of the Company or in competition with any present
or future affiliate of the Company.

        C.    Employee hereby acknowledges and agrees that, except as above
contemplated, the engagement of Employee by the Company under this Agreement is
exclusive to the Company, and he shall not render services to any other entity
for compensation or otherwise without the prior written consent of the Company.

IV.    COMPENSATION.    

        A.    Salary.    The Company will pay to Employee a base salary at the
rate of $500,000 per year. Such salary shall be earned monthly and shall be
payable biweekly in periodic installments in accordance with the Company's
customary practices. Amounts payable shall be reduced by standard withholding
and other authorized deductions. The Company will review Employee's salary at
least annually. The Company may in its discretion increase Employee's salary but
it may not reduce it during the term of this Agreement.

        B.    Bonus and Incentive Compensation.    Employee shall be entitled to
participate in all annual bonus, incentive, stock incentive, LTIP, savings and
retirement plans, practices, policies and programs applicable generally to other
Executive Officers of the Company. Bonus and incentive plan awards will be based
on success in achieving personal goals and objectives and Company performance.

1

--------------------------------------------------------------------------------




        C.    Welfare Benefit Plans.    Employee and/or his family, as the case
may be, shall be eligible for participation in and shall receive all benefits
under welfare benefit plans, practices, policies and programs provided by the
Company (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs) to the extent applicable generally
to other Executive Officers of the Company.

        D.    Expenses.    In addition, Employee shall be entitled to receive
prompt reimbursement for all reasonable employment expenses incurred by him in
accordance with the policies, practices and procedures as in effect generally
with respect to other Executive Officers of the Company.

        E.    Fringe Benefits.    Employee shall be entitled to fringe benefits
in accordance with the plans, practices, programs and policies as in effect
generally with respect to other Executive Officers of the Company.

        F.    Vacation.    Employee shall be entitled to at least 4 weeks of
paid vacation in accordance with the plans, policies, programs and practices as
in effect generally with respect to other Executive Officers of the Company.

        G.    The Company reserves the right to modify, suspend or discontinue
any and all of the above plans, practices, policies and programs at any time
without recourse by Employee so long as such action is taken generally with
respect to other Executive Officers and does not single out Employee.

V.    TERMINATION.    

        A.    Death or Disability.    Employee's employment shall terminate
automatically upon Employee's death. If the Company determines in good faith
that the Disability of Employee has occurred (pursuant to the definition of
Disability set forth below), it may give to Employee written notice of its
intention to terminate Employee's employment. In such event, Employee's
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by Employee, provided that, within the 30 days after such
receipt, Employee shall not have returned to full-time performance of his
duties. For purposes of this Agreement, "Disability" shall mean the absence of
Employee from his duties with the Company on a full-time basis for a period of
nine months as a result of incapacity due to mental or physical illness which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to Employee or his legal representative (such
agreement as to acceptability not to be withheld unreasonably). "Incapacity" as
used herein shall be limited only to a condition that substantially prevents
Employee from performing his duties hereunder.

        B.    Cause.    During the term of this Agreement, the Company may
terminate Employee's employment for Cause. "Cause" shall mean a termination of
employment of the Employee by the Company due to (a) the commission by the
Employee of an act of fraud or embezzlement against the Company; (b) the
conviction of the Employee in a court of law, or guilty plea or no contest plea,
to a felony charge; (c) the willful misconduct of the Employee which is
reasonably likely to result in injury or financial loss to the Company; (d) the
willful failure of the Employee to render services to the Company, which failure
amounts to material neglect of the Employee's duties and does not result from
physical illness, injury or incapacity, and which failure is not cured promptly
after adequate notice of such failure and a reasonably detailed explanation in
writing has been presented by the Company to the Employee; or (e) any other
material breach of this Agreement, which breach is not cured, if curable, within
30 days after a written notice of such breach is delivered to the Employee.

        C.    Termination by the Company Without Cause.    The Company may
terminate Employee's employment at any time during the term of this Agreement
without cause and without prior notice. Any such termination without cause shall
trigger the Company's obligations under Section V.D.3. below.

2

--------------------------------------------------------------------------------




        D.    Obligations of the Company Upon Termination.    

        1.    Death or Disability.    If Employee's employment is terminated by
reason of Employee's Death or Disability, during the remainder of the term of
this Agreement (as in effect on the date of Employee's termination of
employment), the Company shall continue to pay to Employee (or, in the case of
his death, his surviving spouse or, if there is no surviving spouse, his estate)
Employee's annual base salary at the same time and in the same manner as if he
had continued to perform services under this Agreement.

        2.    Cause.    If Employee's employment is terminated by the Company
pursuant to Section V-B, this Agreement shall terminate without further
obligations to Employee other than for (a) payment of the sum of Employee's
annual base salary through the date of termination and any accrued vacation pay
to the extent not theretofore paid, which shall be paid to Employee or his
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the date of termination; (b) payment of any vested compensation previously
deferred by Employee (together with any accrued interest or earnings thereon),
which shall be paid to Employee or his estate or beneficiary pursuant to terms
of the plan or agreement under which such compensation was deferred; and
(c) payment to Employee or his estate or beneficiary, as applicable, any amounts
due pursuant to the terms of any applicable welfare benefit plans. The payments
described in clauses (a) and (b) shall hereinafter be referred to as the
"Accrued Obligations." If it is subsequently determined that the Company did not
have Cause for termination under this Section V.D.2, then the Company's decision
to terminate shall be deemed to have been made under Section V.D.3 and the
amounts payable thereunder shall be the only amounts Employee may receive for
his termination.

        3.    Termination Without Cause.    (a) If the Company terminates this
Agreement and Employee's employment other than pursuant to Section V.A. or V.B,
then upon Employee's execution of a standard form of Employee Release and
Settlement Agreement (an exemplar of which is attached hereto as Exhibit A for
reference only) updated at the time of any use to comply with all then
applicable legal restrictions and limitations, (i) the Company shall immediately
pay to Employee a lump sum equal to two times the aggregate of Employee's base
salary and target bonus for one year, less standard withholdings and other
authorized deductions (which base salary and target bonus for the purposes of
this Section V.D.3 shall be deemed to be $500,000 salary + $750,000 target
bonus = $1,250,000; and therefore the gross payment under this Section V.D.3.(a)
prior to withholdings and other authorized deductions shall be deemed to be
$2,500,000), and (ii) the Company shall timely pay to Employee the Accrued
Obligations; (b) if Company terminates this Agreement and Employee's employment
for a reason other than described in Section V.A. or V.B., at any time during
the 24 month period immediately following the specified term of this Agreement,
then upon Employee's execution of an Employee Release as described in
Section V.D.3.(a) above, the Company shall pay to Employee the sum specified in
Section V.D.3(a)(i), multiplied by a fraction, the numerator of which shall be
the number of whole months remaining in such 24 month period (with any partial
month considered to be a whole month) and the denominator of which shall be 24;
(c) none of the payments provided in this Section V.D.3 shall be reduced by any
amounts earned or received by Employee from a third party at any time.

VI.    ARBITRATION.    

        Any controversy or claim arising out of or relating to this Agreement,
its enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, shall be submitted
to arbitration, pursuant to the terms and conditions of the Arbitration
Agreement attached hereto as Exhibit B.

3

--------------------------------------------------------------------------------




VII.    CONFIDENTIAL INFORMATION.    

        A.    Employee shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company and its affiliates, and their respective businesses, which shall
have been obtained by Employee during his employment by the Company and which
shall not be or become public knowledge (other than by acts by Employee or his
representatives in violation of this Agreement). After termination of Employee's
employment with the Company, he shall not, without the prior written consent of
the Company, or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by either of them.

        B.    Employee agrees that all lists, materials, books, files, reports,
correspondence, records, and other documents ("Company material") used,
prepared, or made available to Employee, shall be and shall remain the property
of the Company. Upon the termination of employment or the expiration of this
Agreement, all Company material shall be returned immediately to the Company,
and Employee shall not make or retain any copies, excerpts or summaries thereof.

VIII.    SUCCESSORS.    

        A.    This Agreement is personal to Employee and shall not, without the
prior written consent of the Company, be assignable by Employee.

        B.    This Agreement shall inure to the benefit of and be binding upon
the Company and it successors and assigns and any such successor or assignee
shall be deemed substituted for the applicable company under the terms of this
Agreement for all purposes. As used herein, "successor" and "assignee" shall
include any person, firm, corporation or other business entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
the equity of the Company, or to which the Company assigns its interest in this
Agreement by operation of law or otherwise.

IX.    WAIVER.    

        No waiver of any breach of any term or provision of this Agreement shall
be construed to be, nor shall be, a waiver of any other breach of this
Agreement. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

X.    MODIFICATION.    

        This Agreement may not be amended or modified other than by a written
agreement executed by the Employee and the Company.

XI.    SAVINGS CLAUSE.    

        If any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

XII.    COMPLETE AGREEMENT.    

        This instrument constitutes and contains the entire agreement and
understanding concerning Employee's employment and the other subject matters
addressed herein between the parties, and supersedes and replaces all prior
negotiations and all agreements proposed or otherwise, whether written or oral,
concerning the subject matters hereof. This is an integrated document.

XIII.    GOVERNING LAW.    

        This Agreement shall be deemed to have been executed and delivered
within the State of California, and the rights and obligations of the parties
hereunder shall be construed and enforced in

4

--------------------------------------------------------------------------------




accordance with, and governed by, by the laws of the State of California without
regard to principles of conflict of laws.

XIV.    CONSTRUCTION.    

        The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.

XV.    COMMUNICATIONS.    

        All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered in
person, by telecopy, telex or equivalent form of written telecommunication or if
sent by registered or certified mail, return receipt requested, postage prepaid,
as follows:

To Company   Richard A. Bayer
Executive Vice President & Chief Legal Officer
The Macerich Company
401 Wilshire Boulevard, Suite 700
Santa Monica, CA 90401
To Employee:
 
Tony Grossi
3 Ivor Road
Toronto, Ontario
M4N 2H3

Any party may change the address at which notice shall be given by written
notice given in the above manner. All notices required or permitted hereunder
shall be deemed duly given and received on the date of delivery, if delivered in
person or by telex, telecopy or other written telecommunication on a regular
business day and within normal business hours or on the fifth day next
succeeding the date of mailing, if sent by certified or registered mail.

XVI.    EXECUTION.    

        This Agreement is being executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Photographic copies of such signed counterparts may
be used in lieu of the originals for any purpose.

XVII.    LEGAL COUNSEL.    

        The Employee and the Company recognize that this is a legally binding
contract and acknowledge and agree that they have had the opportunity to consult
with legal counsel of their choice.

XVIII.    SURVIVAL.    

        The provisions of this Agreement shall survive the term of this
Agreement to the extent necessary to accommodate full performance of all such
terms.

5

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

THE COMPANY:   THE MACERICH COMPANY
a Maryland corporation
 
 
By:
 
/s/  RICHARD A. BAYER      

--------------------------------------------------------------------------------

Richard A. Bayer
Executive VP & Chief Legal Officer
 
 
THE MACERICH PARTNERSHIP, L.P.
a Delaware partnership
 
 
By:
 
The Macerich Company
a Maryland corporation
its general partner
 
 
 
 
By:
/s/  RICHARD A. BAYER      

--------------------------------------------------------------------------------

Richard A. Bayer
Executive VP & Chief Legal Officer
EMPLOYEE:
 
/s/  TONY GROSSI          

--------------------------------------------------------------------------------

Tony Grossi

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2.2



EMPLOYMENT AGREEMENT
